This action was instituted in the court of common pleas of Shelby county by the Public Utilities Commission of Ohio, where it sought an injunction restraining the defendant Joseph Minniear  Sons, a partnership, from doing business as a motor transportation company, and, as such, from operating motor vehicles over the highways of the state to and from Sidney, Ohio, until the defendant had procured a certificate of convenience and necessity.
The court of common pleas refused the relief and dismissed the petition, and thereafter, upon appeal, like action was taken by the Court of Appeals.
The record presents no conflict of evidence. It discloses that the defendant has been in the trucking business in the city of Sidney for several years. The firm employs four motor trucks and claims to be doing 40 per cent. of the trucking business in the city of Sidney. Although not advertising for business, *Page 80 
either local or long distance, it has concededly built up a large local business by its willingness and readiness to serve the people of that city in such capacity. The record discloses that the defendant has also been conducting a rather extended long-distance hauling business from the city of Sidney to various points, and vice versa. That business has come to it just as has its local business, not by reason of advertising or direct solicitation, but has gradually developed by reason of its known equipment and readiness to serve the public in that respect also.
Defendant is not relieved from the requirements of Section 614-87, General Code, by reason of the fact, as claimed by it, that thus far its long-distance hauling has been only for those who are its local customers or business connections or friends of local patrons. If available for hire to transport to out of the city points goods generally for its local customers, who furnish 40 per cent. of the entire trucking business done in the city of Sidney, and in addition thereto all that may be desired by the friends and business connections of its local customers, its long-distance hauling cannot be regarded as casual. The record clearly brings the defendant within the rule announced in Craig v. Public Utilities Commission, 115 Ohio St. 512,  154 N.E. 795.
Upon the undisputed facts in the record, the injunction prayed for should have been granted. The judgment of the Court of Appeals is therefore reversed.
Judgment reversed.
MARSHALL, C.J., KINKADE, ROBINSON, MATTHIAS, DAY and ALLEN, JJ., concur.
  JONES, J., not participating. *Page 81